F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 7 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JERRY RHODES,

                Plaintiff-Appellant,

    v.                                                   No. 03-7125
                                                   (D.C. No. 03-CV-113-W)
    JO ANNE B. BARNHART,                                 (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HARTZ , McKAY , and PORFILIO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Jerry Rhodes appeals from an order of the district court

affirming the Social Security Administration’s decision denying his application

for disability insurance benefits. We exercise jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291. We affirm in part, reverse in part, and remand

this matter to the Commissioner for further proceedings.

      Plaintiff claims that he has been unable to work since October 14, 2000 due

to lung problems and back pain. After his application for disability benefits was

denied initially and on reconsideration, a de novo hearing was held before an

administrative law judge (ALJ). Subsequently, in a decision dated March 27,

2002, the ALJ denied plaintiff’s application for disability benefits, concluding

that plaintiff was not disabled because: (1) although he suffered from severe

impairments in the form of chronic obstructive pulmonary disease and

osteoarthritis which prevented him from performing his past relevant work as a

heavy equipment operator and pipeline foreman, he retained the residual

functional capacity (RFC) to perform sedentary work; and (2) based on the

testimony of the vocational expert at the hearing before the ALJ, he was capable

of performing other jobs that existed in significant numbers in the national

economy.

      In January 2003, the Appeals Council denied plaintiff’s request for review

of the ALJ’s decision. Plaintiff then filed a complaint in the district court. After


                                         -2-
the parties consented to having a magistrate judge decide the case, a magistrate

judge entered an order affirming the ALJ’s decision denying plaintiff’s

application for disability benefits. This appeal followed.

       Because the Appeals Council denied review, the ALJ’s decision is the

Commissioner’s final decision for purposes of this appeal.           See Doyal v.

Barnhart , 331 F.3d 758, 759 (10th Cir. 2003). In reviewing the ALJ’s decision,

“we neither reweigh the evidence nor substitute our judgment for that of the

agency.” Casias v. Sec’y of Health & Human Servs.             , 933 F.2d 799, 800 (10th Cir.

1991). Instead, we review the ALJ’s decision only to determine whether the

correct legal standards were applied and whether the ALJ’s factual findings are

supported by substantial evidence in the record.        Doyal , 331 F.3d at 760.

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”       Id. (quotation omitted). “A decision is not

based on substantial evidence if it is overwhelmed by other evidence in the record

or if there is a mere scintilla of evidence supporting it.”       Bernal v. Bowen , 851

F.2d 297, 299 (10th Cir. 1988).

       In this appeal, plaintiff claims the ALJ’s decision denying his application

for disability benefits must be reversed because: (1) there is new and material

evidence that should be included in the administrative record; (2) the ALJ’s

decision that plaintiff was not credible was not supported by substantial evidence


                                              -3-
in the record; (3) the ALJ’s RFC determination was not supported by substantial

evidence in the record; and (4) the ALJ’s conclusion that plaintiff can perform

other jobs that exist in significant numbers in the national economy was not

supported by substantial evidence in the record. Having carefully reviewed the

record and the pertinent legal authorities, we conclude that plaintiff’s first three

arguments are without merit. We agree with plaintiff, however, that the ALJ

committed reversible error by failing to properly analyze the issue of whether

plaintiff could perform other jobs that exist in significant numbers in the national

economy.

      A. New Evidence.

      Plaintiff submitted new evidence to the district court that was not available

at the time of the administrative hearing before the ALJ. The evidence consisted

of: (1) medical records from the Sparks Regional Medical Center in Fort Smith,

Arkansas, documenting treatment that plaintiff received at the center in October

2002, see Aplt. Br., Att. B; and (2) a “Rating Decision” from the United States

Department of Veterans Affairs dated May 22, 2003 and a related letter to

plaintiff from the Department dated June 5, 2003,    id. , Att. C. Relying on 42

U.S.C. § 405(g), plaintiff argued that, in light of this new evidence, the district

court was required to remand this matter to the Commissioner for a new disability




                                           -4-
determination. The district court denied plaintiff’s request for a remand, and we

agree with the district court that a remand is not appropriate.

       Section 405(g) provides as follows:

       The [district] court may . . . at any time order additional evidence to
       be taken before the Commissioner of Social Security, but only upon a
       showing that there is new evidence which is material and that there is
       good cause for the failure to incorporate such evidence into the
       record in a prior proceeding. . . .

42 U.S.C. § 405(g). “In order to find a remand appropriate, we normally must

determine that the new evidence would have changed the [Commissioner’s]

decision had it been before [her].”    Hargis v. Sullivan , 945 F.2d 1482, 1493 (10th

Cir. 1991). “Implicit in this requirement is that the proffered evidence relate to

the time period for which the benefits were denied.”    Id. Thus, it is well

established that a remand will not be granted under § 405(g) if the new evidence

shows only a “subsequent deterioration of the previously nondisabling condition.”

Szubak v. Sec’y of Health & Human Servs.     , 745 F.2d 831, 833 (3d Cir. 1984);

accord Jones v. Callahan , 122 F.3d 1148, 1154 (8th Cir. 1997);    Sizemore v. Sec’y

of Health & Human Servs. , 865 F.2d 709, 712 (6th Cir. 1988);     Bradley v. Bowen ,

809 F.2d 1054, 1058 (5th Cir. 1987);     Godsey v. Bowen , 832 F.2d 443, 444-45 (7th

Cir. 1987). In such cases, “the appropriate remedy [is] to initiate a new claim for

benefits as of the date that the condition aggravated to the point of constituting a

disabling impairment.”    Sizemore , 865 F.2d at 712.


                                           -5-
       The district court denied plaintiff’s request for a remand, concluding that a

remand “is not required as the additional evidence presented by [plaintiff] would

not have resulted in a different decision by the ALJ.” Aplt. App. at 35. Although

we agree with the district court that plaintiff did not meet his burden of showing

that a remand is proper,   see Sizemore , 865 F.2d at 711 (“[T]he party seeking

remand bears the burden of showing that a remand is proper under Section 405.”)

(quotation omitted), we do not reach the issue of whether the additional evidence

presented by plaintiff would have resulted in a different decision by the ALJ.

Instead, we affirm the district court on alternative grounds.   1




1
       There is a split of authority among the circuits concerning the standard of
review to be used in reviewing a decision of a district court regarding a request
for a new evidence remand under § 405(g).           Compare Vega v. Comm’r of Social
Security , 265 F.3d 1214, 1218 (11th Cir. 2001) (conducting de novo review),          and
Johnson v. Apfel , 191 F.3d 770, 776 (7th Cir. 1999) (same),          with Wainwright v.
Sec’y of Health & Human Servs. , 939 F.2d 680, 682 (9th Cir. 1991) (conducting
abuse of discretion review). Although this court has addressed the standard of
review in an unpublished order and judgment,           see Henderson v. Dep’t of Health &
Human Servs. , No. 93-6264, 1994 WL 18076, at **1-**2 (10th Cir. Jan. 24, 1994)
(following Wainwright and conducting abuse of discretion review), we have not
definitively resolved the issue in a published decision. The question of what
standard of review to apply does not prevent us from affirming the district court
on alternative grounds, however, because, even if the abuse of discretion standard
of review applies, we conclude as a matter of law that it would have been an
abuse of discretion for the district court to grant a remand in this case.      See Ashby
v. McKenna , 331 F.3d 1148, 1151 (10th Cir. 2003) (holding that “with respect to
a matter committed to the district court’s discretion, we cannot invoke an
alternative basis to affirm unless we can say as a matter of law that it would have
been an abuse of discretion for the trial court to rule otherwise”) (quotation
omitted).

                                             -6-
       First, as noted above, the medical records from the Sparks Regional

Medical Center document treatment that plaintiff received at the center in October

2002, and plaintiff’s counsel claims that he did not receive these records until

after the Appeals Council denied plaintiff’s request for review in January 2003.

See Aplt. Br. at 15. Counsel has offered no explanation, however, as to why the

records could not have been obtained and submitted to the Appeals Council

between October 2002 and January 2003. Consequently, counsel has not

established good cause for the failure to submit the records to the Appeals

Council, and plaintiff is therefore not entitled to a remand based on the Sparks

Regional Medical Center records.         See Cummings v. Sullivan , 950 F.2d 492, 500

(7th Cir. 1991) (stating that § 405(g) “require[s] good cause for a failure to

submit new evidence to the ALJ     and the Appeals Council”).

       Second, even if plaintiff could establish good cause for the failure to

submit the Sparks Regional Medical Center records to the Appeals Council, we

conclude that the records do not relate to the relevant time period before the ALJ

issued his decision in March 2002. Instead, the records show only a subsequent

deterioration of plaintiff’s back impairment.

       Specifically, the medical records in the administrative record show that

plaintiff was initially diagnosed in September 2001 as suffering from an acute

myofascial strain in the lumbar spine.      See A.R. at 166. In addition, X-ray and


                                              -7-
computerized tomographic imaging studies performed in September 2001 showed

that plaintiff had what appeared to be old compression fractures of the first and

fifth lumbar vertebral bodies.        Id. at 171-72. The Sparks Regional Medical Center

records show, however, that plaintiff was subsequently diagnosed in

October 2002 -- six months after the ALJ issued his decision -- as suffering from

“L5 radicular pain right side secondary to vertebral compression fracture.” Aplt.

Br., Att. B at 5. This is the first reference in plaintiff’s medical records to a

radicular syndrome of pain,      2
                                     and there is no indication in the administrative

record that plaintiff was suffering from this condition prior to March 2002.

Accordingly, we hold, as a matter of law, that the Sparks Regional Medical

Center records show only a subsequent deterioration of plaintiff’s back

impairment. As a result, the records do not relate to the time period for which

benefits were denied, and they cannot provide a proper basis for a remand under

§ 405(g). See Szubak , 745 F.2d at 833.

       Finally, the “Rating Decision” from the United States Department of

Veterans Affairs dated May 22, 2003 and the related letter to plaintiff from the

Department dated June 5, 2003 suffer from the same defect.            See Aplt. Br., Att. C.


2
      “Radiculopathy” is a “[d]isorder of the spinal nerve roots.”   Stedman’s
Medical Dictionary at 1484 (26th ed. 1995); see also The Merck Manual , § 14
at 1488 (17th ed. 1999) (“Nerve root dysfunction, which is usually secondary to
chronic pressure or invasion of the root, causes a characteristic radicular
syndrome of pain and segmental neurologic deficit.”).

                                                -8-
These documents show that plaintiff was diagnosed by the Department in May

2003 as suffering from “[r]adiculopathy, right [and left] lower extremity,” and the

Department determined that the radiculopathy was related to plaintiff’s previously

determined “service-connected disability of lumbosacral strain, complicated by

osteoporosis and compression fracture of L1, L3 and L5.”     3
                                                                 Id. at 6, 7-8. Based

on this diagnosis, the Department increased plaintiff’s overall or combined

service connected disability rating for his back impairment to 60%, and plaintiff

was “granted entitlement to the 100% [disability] rate effective March 11, 2003,

because [he is] unable to work due to [his] service connected

disability/disabilities.”   Id. at 2. Importantly, these documents also state that

October 3, 2002 was the first date when the medical evidence showed that

plaintiff had signs of radiculopathy, and this statement is based on the

information contained in the above-referenced medical records from the Sparks

Regional Medical Center, which were part of the evidence considered by the

Department.     Id. at 6-8. Thus, like the Sparks Regional Medical Center records,



3
       Although it is unclear when the Department of Veterans Affairs first
diagnosed plaintiff as suffering from a lumbosacral strain as a result of his
military service, we note that plaintiff’s counsel has submitted documentation to
this court showing that the Department increased plaintiff’s disability rating for
his lumbosacral strain from ten to forty percent in November 2001.     See Aplt. Br.,
Att. A. However, because plaintiff’s counsel did not submit the November 2001
rating decision to either the ALJ or the Appeals Council, the decision is not part
of the administrative record, and it is therefore not properly before this court.

                                            -9-
the documents from the Department of Veterans Affairs also show only a

subsequent deterioration of plaintiff’s back impairment, and they cannot form the

basis for a remand under § 405(g).

       B. Credibility Determination.

       The ALJ found that plaintiff retained the RFC to perform sedentary work.

Specifically, the ALJ found that plaintiff had the capacity “to lift and/or carry ten

pounds maximum, stand and/or walk about two hours out of an eight hour

workday, and sit about six hours out of an eight hour workday.” A.R. at 17.

Plaintiff disputes the ALJ’s RFC determination, claiming that he cannot perform

the sedentary work described by the ALJ due to the limitations caused by his lung

problems and back pain. The ALJ found that plaintiff’s allegations regarding the

limitations caused by his lung problems and back pain were not supported by the

medical evidence or credible to the extent alleged.   Id. at 20-21.

       “Credibility determinations are peculiarly the province of the finder of fact,

and we will not upset such determinations when supported by substantial

evidence.” Kepler v. Chater , 68 F.3d 387, 391 (10th Cir. 1995) (quotation

omitted). “However, [f]indings as to credibility should be closely and

affirmatively linked to substantial evidence and not just a conclusion in the guise

of findings.”   Id. (quotation omitted). Further, according to Social Security

Ruling 96-7p, 1996 WL 374186, at *2 (July 2, 1996):


                                           -10-
            The regulations describe a two-step process for evaluating
      symptoms, such as pain, fatigue, shortness of breath, weakness, or
      nervousness:

             First, the adjudicator must consider whether there is an
      underlying medically determinable physical . . . impairment[] . . . that
      could reasonably be expected to produce the individual’s pain or
      other symptoms. . . .

             Second, once an underlying physical . . . impairment[] that
      could reasonably be expected to produce the individual’s pain or
      other symptoms has been shown, the adjudicator must evaluate the
      intensity, persistence, and limiting effects of the individual’s
      symptoms to determine the extent to which the symptoms limit the
      individual’s ability to do basic work activities. For this purpose,
      whenever the individual’s statements about the intensity, persistence,
      or functionally limiting effects of pain or other symptoms are not
      substantiated by objective medical evidence, the adjudicator must
      make a finding on the credibility of the individual’s statements based
      on a consideration of the entire case record. This includes the
      medical signs and laboratory findings, the individual’s own
      statements about the symptoms, any statements and other information
      provided by treating or examining physicians . . . and other persons
      about the symptoms and how they affect the individual, and any other
      relevant evidence in the case record.

      In this case, there is objective medical evidence in the administrative record

establishing that plaintiff has pain-producing back impairments (myofascial strain

and compression fractures) and a lung impairment (chronic obstructive pulmonary

disease) that is capable of producing shortness of breath and other breathing

difficulties. Consequently, the ALJ was required to consider plaintiff’s subjective

complaints of severe pain and breathing limitations and “decide whether he




                                        -11-
believe[d them].”   Thompson v. Sullivan , 987 F.2d 1482, 1489 (10th Cir. 1993)

(quotation omitted).

      The ALJ found that plaintiff’s allegations of disabling pain and breathing

limitations were not credible because: (1) with respect to his allegations of pain,

“[t]he objective evidence indicates that . . . he has exhibited relatively moderate

symptoms[, and]. . . . [t]he record fails to demonstrate the presence of any

pathological clinical signs, significant medical findings, or any neurological

abnormalities which would establish the existence of a pattern of pain of such

severity as to prevent the claimant from engaging in any work on a sustained

basis”; (2) “[t]he claimant has received essentially conservative treatment;” (3)

“[t]here is no medical evidence of any physician finding that claimant has had

persistent and adverse side effects due to any prescribed medication”; (4)

“[a]lthough the claimant stated that he was fairly restricted in his ability to sit,

stand, walk, and lift, it does not appear that he has made similar complaints to his

physicians”; (5) “claimant has not reported precipitating and aggravating

conditions to his physicians”; and (6) “[t]he claimant’s statements concerning his

impairments and their impact on his ability to work are not entirely credible in

light of the claimant’s own description of his activities and life style, the

conservative nature and the infrequency of medical treatment required, the reports

of the treating and examining physicians, the medical history, the findings made


                                          -12-
on examination, and, most importantly, the claimant’s demeanor at hearing and

the marked discrepancies between his allegations and the information contained in

the documentary reports.” A.R. at 21.

      Although some of the ALJ’s findings come close to transgressing our

decisions prohibiting the use of boilerplate language to support credibility

determinations, see, e.g., Hardman v. Barnhart   , 362 F.3d 676, 678-79 (10th Cir.

2004), we find reasonable the basic thrust of the ALJ’s analysis, which is that

plaintiff did not have a sufficient treatment history with respect to either his lung

or back problems to support his claim that he cannot perform sedentary work.

Thus, we conclude that the ALJ’s credibility determination is supported by

substantial evidence in the record.

      C. RFC Determination.

      Plaintiff asserts that the ALJ’s RFC determination is not supported by

substantial evidence in the record because: (1) the ALJ failed to take into

consideration the severe impairments related to: (a) the partial removal of

plaintiff’s right lung in 1996; and (b) the compression fractures in plaintiff’s

lumbar spine that were discovered in September 2001; and (2) the ALJ improperly

rejected the opinion of Dr. Cheek, one of plaintiff’s treating physicians. We

conclude that plaintiff’s arguments are without merit.




                                         -13-
       First, with respect to the upper lobectomy of plaintiff’s right lung that was

performed in 1996, the ALJ summarized the pertinent medical records relating to

the operation in his decision.      See A.R. at 17-18. The ALJ’s decision also

indicates that he reviewed all of the medical records pertaining to plaintiff’s lung

problems and took into account all of the limitations related thereto.        Id. at 18.

Further, the record indicates that the ALJ considered the medical records from

September 2001 showing that plaintiff was diagnosed as suffering from an acute

myofascial strain and compression fractures in the lumbar spine.          Id. at 18-19.

We therefore reject plaintiff’s argument that the ALJ failed to consider all of his

lung and back impairments.

       Second, Dr. Cheek, who is apparently an osteopath, filled out a “Physical

Residual Functional Capacity Evaluation” form for plaintiff,          see A.R. at 163-65,

and we will assume for purposes of this appeal that Dr. Cheek is one of plaintiff’s

treating physicians. In the evaluation form, Dr. Cheek evaluated plaintiff’s back

impairment, and he concluded that plaintiff could sit only for a total of four hours

in an eight-hour workday.        Id. at 163. If this is accurate, plaintiff is incapable of

performing sedentary work.         See Social Security Ruling 96-9p, 1996 WL 374185,

at *3, *6 (July 2, 1996) (stating that sedentary work generally requires sitting for

a total of six hours in an eight-hour workday).




                                              -14-
       In deciding how much weight to give the opinion of a treating physician, an

ALJ must first determine whether the opinion is entitled to “controlling weight.”

Watkins v. Barnhart , 350 F.3d 1297, 1300 (10th Cir. 2003). An ALJ is required

to give the opinion of a treating physician controlling weight if it is both:

(1) “well-supported by medically acceptable clinical and laboratory diagnostic

techniques;” and (2) “consistent with other substantial evidence in the record.”

Id. (quotation omitted). “[I]f the opinion is deficient in either of these respects,

then it is not entitled to controlling weight.”      Id.

       Even if a treating physician’s opinion is not entitled to controlling weight,

“[t]reating source medical opinions are still entitled to deference and must be

weighed using all of the factors provided in 20 C.F.R. § 404.1527.”     Id.

(quotation omitted). Those factors are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or
       testing performed; (3) the degree to which the physician’s opinion is
       supported by relevant evidence; (4) consistency between the opinion
       and the record as a whole; (5) whether or not the physician is a
       specialist in the area upon which an opinion is rendered; and
       (6) other factors brought to the ALJ’s attention which tend to support
       or contradict the opinion.

Id. at 1301 (quotation omitted). After considering these factors, “the ALJ must

give good reasons in [the] . . . decision for the weight he ultimately assigns the

opinion.” Id. (quotation omitted). “Finally, if the ALJ rejects the opinion


                                              -15-
completely, he must then give specific, legitimate reasons for doing so.”       Id.

(quotations omitted)

       In his decision, the ALJ concluded that Dr. Cheek’s opinion was “entitled

to little weight.” A.R. at 19. The conclusion was reasonable. To begin with, in

response to the question on the evaluation form concerning the objective medical

findings that support his RFC assessment, Dr. Cheek responded with only two

objective medical findings: (1) decreased range of motion tests; and (2) positive

straight leg raising tests.   Id. at 165. While these are acceptable clinical

techniques for evaluating a back impairment, they are insufficient, standing alone,

to support a conclusion that plaintiff is incapable of performing sedentary work.

Further, we find reasonable the following assessment of the ALJ regarding Dr.

Cheek’s opinion:

       I find his account of claimant’s limitations not to be a genuine
       medical assessment of discrete functional limitations based upon
       clinically established pathologies. . . . He did not refer to reports of
       individual providers, hospitals, or clinics, and he did not indicate on
       what basis, if any, his treatment of the claimant would support his
       conclusions. His assessment is clearly based on the claimant’s
       subjective complaints, which I do not find to be fully credible.

Id. at 19.

       In sum, we conclude that the ALJ performed a proper treating physician

analysis, and that he did not err in rejecting the opinion of Dr. Cheek.




                                            -16-
      D. Ability to Perform Other Jobs.

      Plaintiff’s challenge to the ALJ’s finding that he is capable of performing

other jobs that exist in significant numbers in the national economy is based on

two arguments. First, plaintiff claims the hypothetical question posed by the ALJ

to the vocational expert (VE) at the hearing before the ALJ was deficient because

it was based on the ALJ’s incomplete RFC assessment. Second, plaintiff claims

the ALJ erred by failing to analyze the necessary factors for evaluating the

numerical-significance requirement.   4
                                          As set forth above, we do not agree with

plaintiff’s assertion that the ALJ performed an incomplete RFC assessment.

Consequently, we reject plaintiff’s challenge to the hypothetical question that the

ALJ posed to the VE. We agree with plaintiff, however, that the ALJ failed to

properly analyze the numerical-significance requirement.

      According to the governing regulations:

      [I]f your residual functional capacity is not enough to enable you to
      do any of your previous work, we must still decide if you can do
      other work. To do this, we consider your residual functional
      capacity, . . . age, education, and work experience. Any work (jobs)
      that you can do must exist in significant numbers in the national



4
        In his opening brief, plaintiff also asserts that there is “an apparently
unresolved issue about the transferability of Plaintiff’s skills.” Aplt. Br. at 26.
This issue is not properly before this court, as plaintiff waived it by failing to
raise it during the district court proceedings.   See Crow v. Shalala , 40 F.3d 323,
324 (10th Cir. 1994) (“Absent compelling reasons, we do not consider arguments
that were not presented to the district court”).

                                           -17-
       economy (either in the region where you live or in several regions of
       the country).

20 C.F.R. § 404.1561 (2001). The regulations further provide as follows:

       [W]ork exists in the national economy when it exists in significant
       numbers either in the region where you live or in several other
       regions of the country. It does not matter whether – (1) Work exists
       in the immediate area where you live; (2) A specific job vacancy
       exists for you; or (3) You would be hired if you applied for work.

20 C.F.R. § 404.1566(a) (2001).

       “This Circuit has never drawn a bright line establishing the number of jobs

necessary to constitute a ‘significant number.’”      Trimiar v. Sullivan , 966 F.2d

1326, 1330 (10th Cir. 1992). “Our reluctance stems from our belief that each

case should be evaluated on its individual merits.”      Id. Nonetheless, we have

noted that several factors go into the proper evaluation of the issue:

       A judge should consider many criteria in determining whether work
       exists in significant numbers, some of which might include: the level
       of claimant’s disability; the reliability of the vocational expert’s
       testimony; the distance claimant is capable of traveling to engage in
       the assigned work; the isolated nature of the jobs; the types and
       availability of such work, and so on.

Id. (quoting Jenkins v. Bowen , 861 F.2d 1083, 1087 (8th Cir. 1988)). On the

other hand, we have also emphasized that “[t]he decision should ultimately be left

to the [ALJ’s] common sense in weighing the statutory language as applied to a

particular claimant’s factual situation.”   Id.




                                            -18-
      During the hearing before ALJ, the VE testified that plaintiff has skills

from his past work as a heavy equipment operator and pipeline foreman that are

transferrable to “sedentary supervisor jobs,” and the VE testified that there are

150 such jobs in Oklahoma and 14,000 such jobs nationally.     See A.R. at 217-19.

The VE further testified, however, that these jobs are “not in significant numbers”

in the State of Oklahoma.   Id. at 218. At the hearing, the ALJ also stated on the

record that these jobs may not exist in significant numbers:

              ALJ: But the real question may be that the number of jobs . . .
      - - not whether he can get the job, but there must be enough jobs that
      he would have a fair opportunity to work in those. 150 total in the
      state of Oklahoma . . . is getting way down there. I -- it just may not
      be a significant number. So -- well, that’s all I’ll say about it.

             ....

             ALJ: So if he could sit -- sitting 45 minutes at a time, six
      hours out of the eight -- well, I’ll tell you what. There’s no need
      trying to beat this horse to death. I just think there’s just not enough
      jobs here to say - -

             ATTY [for plaintiff]: I agree with you, Your Honor.

             ALJ: And theoretically, he may have some skills, you know,
      in the pipeline construction industry that might transfer to some of
      these jobs, but 150 jobs in the state of Oklahoma is just not a
      significant number.

             ATTY [for plaintiff]: Thank you, Judge.

             ALJ: Okay. Mr. Rhodes, I think your attorney can explain to
      you the significance of the vocational testimony we’ve heard here
      and I’ll get a Decision out as soon as I can.


                                         -19-
Id. at 226-27.

      Despite his statements on the record during the hearing, the ALJ

subsequently concluded in his decision, without any analysis or discussion of the

factors set forth in Trimiar , that 150 jobs in the State of Oklahoma and 14,000

jobs nationally are a significant number of jobs in the economy.    Id. at 22.

However, because the ALJ failed to evaluate the      Trimiar factors and make

specific factual findings regarding the numerical-significance requirement, we

cannot properly review this issue. As we recently emphasized:

      Trimiar’s insistence on an antecedent exercise of judgment by the
      ALJ is not novel. On the contrary, it is consistent with, if not
      compelled by, our broader recognition that as a court acting within
      the confines of its administrative review authority, we are
      empowered only to review the ALJ’s decision for substantial
      evidence and . . . we are not in a position to draw factual conclusions
      on behalf of the ALJ.

Allen v. Barnhart , 357 F.3d 1140, 1144 (10th Cir. 2004) (quotations omitted).

Accordingly, without expressing any opinion concerning the merits of the issue,

we remand this matter to the Commissioner for a redetermination of the issue of

whether the VE identified a sufficient number of jobs to satisfy the

numerical-significance requirement.




                                           -20-
      The order of the district court is AFFIRMED in part and REVERSED in

part, and this matter is REMANDED to the district court with instructions to

remand, in turn, to the Commissioner for further proceedings consistent with this

order and judgment.



                                                   Entered for the Court


                                                   John C. Porfilio
                                                   Circuit Judge




                                       -21-